IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40916
                        Conference Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

JUAN ANTONIO BARRON-REVILLA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-97-CR-62-1
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Juan Antonio Barron-Revilla appeals his sentence following a

guilty plea for reentry after deportation in violation of

8 U.S.C. § 1326.   Barron-Revilla argues that he was charged with

and pleaded guilty to simple reentry following deportation under

§ 1326(a) and that he could not be sentenced under § 1326(b)

because the indictment did not allege that he had a prior

aggravated-felony conviction.   His argument is foreclosed by the

Supreme Court’s decision in Almendarez-Torres v. United States,

___ U.S. ___, 1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 97-40916
                 -2-

AFFIRMED.